DETAILED ACTION
Notice to Applicant
In the amendment dated 8/5/2021, the following has occurred: Claims 10, 11, 15, 17, and 18 have been amended; claim 16 has been canceled.
Claims 10-15, 17, and 18 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 10-15, 17, and 18 allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims have been amended to require “the heating amount of the air by the heating gas is reduced and a warm-up progress balance according to progress states of warm-up of the reformer and warm-up of the fuel cell is there by controlled when a warm-up degree of the fuel cell based on the temperature of the fuel cell is greater than a warm-up degree of the reformer based on the temperature of the reformer, the warm-up degree of the fuel cell being a ratio of the temperature of the fuel cell acquired to a warm-up target temperature of the fuel cell, and the warm-up degree of the reformer being a ratio of the temperature of the reformer acquired to a warm-up target temperature of the reformer.” The arguments submitted 8/5/2021 are persuasive regarding the new amendments, incorporating material from old claim 16, and are incorporated herein. The prior art of record does not explicitly teach using “progress states of warm-up” of the reformer and fuel cell based on a ratio of the temperature of the respective components to a “warm-up target temperature.” Nor does there appear to be sufficient teaching or motivation in the art to adjust the heating amount of the air as claimed according to said ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723